Plaintiff filed suit for divorce against defendant who filed an answer and a cross bill asking separate maintenance. The case was tried before the court and decree granted plaintiff. Defendant appeals.
No children and no property are involved. Plaintiff had been married and divorced prior to the marriage here involved. Defendant had been twice married before the venture here in controversy. A review of the salacious testimony would be of no value, but from a review thereof we are satisfied the trial court arrived at a correct conclusion, and its decree is affirmed, with costs.
BUTZEL, C.J., and WIEST, BUSHNELL, SHARPE, CHANDLER, NORTH, and McALLISTER, JJ., concurred. *Page 82